PER CURIAM:
John Fishback appeals the district court’s orders denying his motions and denying relief on his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Fishback v. Depuy Orthopaedics, No. 1:12-cv-00648-JFM (D. Md. Mar. 28, 2013; Mar. 21, 2013; Mar. 13, 2013; Mar. 7, 2013; Feb. 19, 2013; Sept. 17, 2012; July 31, 2012; June 26, 2012; filed Mar. 1, 2012 & entered Mar. 2, 2012). We deny Fishback’s motions for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.